DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al (JP 04-218670) in view of Suzuki et al (EP 1 071 310).
Shimamura shows the device claimed including a vacuum chamber (1), a heater having a body (2) that is in a vacuum atmosphere of the vacuum chamber wherein the body shows a heating wire, as illustrated in Figure 1 with a terminal part connected to the heating wire is disposed outside the vacuum chamber. But, Shimamura does not explicitly show the heater body that penetrates through a wall of the vacuum chamber as claimed. 
Suzuki shows it is known to provide a heater having a body that penetrates through a wall of a chamber with its terminal ends (19) disposed outside the chamber.
In view of Suzuki, it would have been obvious to one of ordinary skill in the art to art to adapt Shimamura with the heater having a body wherein the body is penetrated through the wall of the chamber as alternative means to installed the heater in the chamber as known in the art. 
With respect to claim 8, Suzuki further shows the body having a first end portion and a second end portion (shown by the reference numeral 8) that penetrate through the wall with an elongated portion (shown by the reference numeral 7) that connects to the first and second end portions and is bent from the first and second end portions wherein the elongated portion would be inside the vacuum chamber as Shimamura shows an elongated portion of the heater body in the vacuum chamber.   
With respect to claim 9, Shimamura and Suzuki show the heater body as a tube-shaped body. 
With respect to claims 11-13 and 17 Shimamura shows the heater body having a first portion of the body disposed in the vacuum chamber and as second portion disposed outside the wall with a terminal part, which is connected to a heater wire in the body, provided at a distal end of the second portion as illustrated in Figure 1, and Suzuki further shows it is known to provide a heating device having a plurality of heaters as illustrated in Figures 1 and 9-11.
Claims 2, 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Suzuki as applied to claims 1, 8, 9, 11-13 and 17 above, and further in view of Tay et al (US 6,707,011) and Ragay et al (US 2014/0017848).
Shimamura in view of Suzuki shows the device claimed including Suzuki that further shows the heating wire having a first portion (shown by the reference numeral 8) showing a lead portion and a second portion (shown by the reference numeral 7) having a coiled heated wire section, but Shimamura in view of Suzuki does not explicitly disclose a sealing member around an outer peripheral surface of the heating body and the heating wire that configured to generate an amount of heat less at the first portion than the second portion. 
Tay shows it is known to provide a heater body (74) that penetrates through a wall wherein the heater body is provided with a sealing member (78) that allows to maintain a vacuum pressure (col. 7, lines 49-54).
Ragay shows it is known to provide a heater body having a heating wire wherein a straight lead portion has a low resistance, which would generate less heat, than a coiled portion having a high resistance, which would generate a higher heat than that of the straight lead portion. Also, see para [0068]. 
In view of Tay and Ragay, it would have been obvious to one of ordinary skill in the art to adapt Shimamura, as modified by Suzuki, with a sealing member, which would include a ring-shaped member to accommodate a tubular shape of the heater body, provided to an outer peripheral surface of the heater body that penetrates through the vacuum chamber so that the vacuum pressure with the chamber can be predictably and effectively maintained wherein the first portion of the body would generate an amount of heat that is less than the second portion of the body wherein the most heat is predictably generated from the second portion for heating a substrate disposed in the vacuum chamber and not at the lead portion which is not the intended area of heating. 
 Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Suzuki, Tay, and Ragay as applied to claims 2, 3, 10 and 14 above, and further in view of Wimberly (US 6,744,187).
Shimamura in view of Suzuki, Tay, and Ragay shows the device claimed except for a light leakage suppressing member provided inside the body.
Wimberly shows it is known to provide a lamp body having a filament (14) wherein a light leakage suppressing member (24) made of metal is provided inside the body to block light rays emitting from the filament as illustrated in Figure 1. Also, see col. 4, line 59 to col. 5, line 9.
In view of Wimberly, it would have been obvious to one of ordinary skill in the art to adapt Shimamura, as modified by Suzuki, Tay, and Ragay, with the heater body that further includes a light leakage suppressing member inside the body so that the heat generated from the heating wire is suppressed and prevented from escaping from an intended direction of heating and allow the heat generated from the heating wire is predictably and effectively directed toward the substrate which is the intended heating target. 
With respect to claim 6, it would have been obvious to position the light leakage suppressing member as taught by Wimberly in a range from a height position of an inner wall surface of the wall to a heating position of a sealing member, as taught by Tay, so that heat/light generated from the heating wire is prevented from escaping from the wall through the sealing member but rather be directed toward the intended target of the substrate as a matter of routine operations and experimentations that would increase the heating efficiency.  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Suzuki as applied to claims 1, 8, 9, 11-13 and 17 above, and further in view of Halpin (US 2005/0094989).
Shimamura in view of Suzuki shows the device claimed except for a protrusion protruding inwardly from an inner peripheral surface of a portion that penetrates through the wall and a support member provided inside the body wherein the support body is attached to the heating wire while being supported by the protrusion.
Halpin shows a heater body having a protrusion (44,46) protruding inwardly from an inner peripheral surface of the body wherein a support (47) that is attached to the heating wire/filament while being supported by the protrusion as illustrated in Figure 4. 
In view of Halpin, it would have been obvious to one of ordinary skill in the art to adapt Shimamura, as modified by Suzuki, with the heater body having a protrusion and a support as claimed so that the heating wire/filament can be securely position within the body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761